Citation Nr: 1136944	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-16 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1956 to April 1975.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO) which denied service connection for peripheral neuropathy of the upper extremities.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's is claiming service connection for peripheral neuropathy of the upper extremities.  In his September 2007 notice of disagreement, the Veteran indicated that he believed that peripheral neuropathy of the bilateral upper extremities was secondary to his service-connected diabetes mellitus type II.   

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current version of 38 C.F.R. § 3.310(b) which is applicable to this appeal, the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2010).  

The Veteran was afforded VA examinations to address the etiology of his claimed peripheral neuropathy of the upper extremities.  A May 2007 VA examiner diagnosed the Veteran with carpal tunnel syndrome of the left hand but did not provide an opinion as to etiology.  An August 2008 VA examiner diagnosed the Veteran with left median neuropathy, but found that neuropathy of the bilateral upper extremities was less likely as not caused by or result of a service-connected disability, reasoning that diabetes mellitus would have an effect on all extremities bilaterally, and not just on one hand as shown on the Veteran's EMGs.  He found instead that the Veteran had carpal tunnel syndrome on the left, most likely due to repetitive activities.  In an October 2008 opinion, the same VA examiner opined that the Veteran's carpal tunnel of the bilateral upper extremities, left greater than right, was not due to diabetes but was due to repetitive activity using the arms and the wrists.  He reasoned that if it were due to diabetes, he would expect to see radiculopathy of the bilateral upper extremities in all nerves, and not specifically in the median nerve distribution. 

In contrast, an April 2008 letter from the Veteran's private treating physician, Dr. E.E.D. indicated that the Veteran's neuropathy may be related to his service-connected diabetes mellitus, type II.  Dr. E.E.D. stated that the Veteran had mild left carpal tunnel syndrome, which was a neuropathy and was more common in association with diabetes.  Additionally, she noted that the Veteran was examined by a hand orthopedic surgeon, and her impressions included "fingertip tingling secondary to neuropathy."  The orthopedic surgeon's treatment notes are included in the claims file.  

A more recent August 2008 EMG report revealed bilateral median neuropathies at the wrist consistent with a diagnosis of carpal tunnel syndrome.  This appeared to be mild on the right and moderate on the left.  There were also some subtle findings suggestive of a mild generalized polyneuropathy although the EMG study was not diagnostic for this.  

Based on the following, the Board finds that additional development of the evidence is necessary.  Although a VA examiner opined that the Veteran's claimed neuropathy was not due to or caused by diabetes mellitus; he did not address the issue of secondary service connection on the basis of aggravation.  In light of private findings and opinions indicating that the Veteran may have mild generalized polyneuropathy, and indicating that neuropathy was common in association with diabetes; the Board finds that a remand for a supplemental VA opinion is necessary to address the April 2008 private opinion and August 2008 EMG findings, and to determine if the Veteran's peripheral neuropathy of the upper extremities is aggravated by service-connected diabetes mellitus, type II.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to a VA examiner in the appropriate specialty for a supplemental medical opinion to determine whether the Veteran's peripheral neuropathy of the upper extremities is proximately due to or aggravated by his service-connected diabetes mellitus, type II.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  If an examination is requested, all tests and studies deemed necessary should be accomplished and clinical findings should be reported in detail.   The claims folder must be made available to the examiner for review.  The examiner should review the entire claims folder, to include private treatment records and opinions dated in 2008.  

The examiner should state whether it is at least as likely as not that peripheral neuropathy of the upper extremities is either proximately due to, or alternatively, permanently aggravated by the Veteran's service-connected diabetes mellitus, type II.  If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.  Citation to medical authority/treatise would be extremely helpful.  The VA examiner should specifically discuss an April 2008 private opinion from Dr. E.E.D. and August 2008 EMG findings indicating that the Veteran may have mild generalized polyneuropathy, and that peripheral neuropathy of the upper extremities is in common association with diabetes mellitus, type II.

2.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


